DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 3, 6, 8, and 9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse of the constant velocity joint of Figure 10 (Species III)in the reply filed on June 10, 2021.

Status of Claims
	Claims 1-9 are pending. Claims 3, 6, 8, and 9 stand withdrawn as noted above.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,070,613 (Cermak).
Regarding claim 1, Cermak discloses a constant velocity universal joint (4; see Figure 1), comprising:
an outer joint member (5); and
an inner joint member (6) configured to transmit torque between the inner joint member and the outer joint member through intermediation of torque transmission members while allowing angular displacement,
wherein a power transmission shaft (3) is coupled to the inner joint member so as to allow torque transmission therebetween,
wherein a mounting and dismounting mechanism configured to mount and dismount the power transmission shaft to and from the inner joint member is provided between the inner joint member and the power transmission shaft,
wherein the mounting and dismounting mechanism comprises:
a tubular member (20) inserted externally on the power transmission shaft so as to extend from the inner joint member;
a fixing member (30) received in the tubular member so as to be movable in a radial direction; and
an annular member (29) arranged on an outer periphery of the tubular member so as to be movable in an axial direction,
wherein the fixing member in the tubular member is moved in the radial direction along with movement of the annular member in the axial direction so that the fixing member is 
wherein the annular member is mounted to an end portion of a boot (24) configured to close an opening of the outer joint member (see Figure 1).
Regarding claim 4, Cermak discloses in the mounting and dismounting mechanism, an annular recessed groove (shown adjacent 30) is formed in an outer peripheral surface of the power transmission shaft (3) so that the recessed groove of the power transmission shaft and the fixing member (30) in the tubular member are allowed to be coupled to and separated from each other (see column 4, lines 57-67).

Claim Rejections - 35 USC § 103
Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-267517 (Sato) in view of US 4,431,334 (Cleveland).
Regarding claim 1, Sato discloses a constant velocity universal joint (see Figure 3), comprising:
an outer joint member (30); and
an inner joint member (31) configured to transmit torque between the inner joint member and the outer joint member through intermediation of torque transmission members while allowing angular displacement,
wherein a power transmission shaft (23) is coupled to the inner joint member so as to allow torque transmission therebetween,
wherein a mounting and dismounting mechanism (21) configured to mount and dismount the power transmission shaft to and from the inner joint member is provided between the inner joint member and the power transmission shaft,
wherein the mounting and dismounting mechanism comprises:
a tubular member (36) inserted externally on the power transmission shaft so as to extend from the inner joint member;
a fixing member (41) received in the tubular member so as to be movable in a radial direction; and
an annular member (37) arranged on an outer periphery of the tubular member so as to be movable in an axial direction, and
wherein the fixing member in the tubular member is moved in the radial direction along with movement of the annular member in the axial direction so that the fixing member is mountable to and dismountable from the power transmission shaft (see Figure 4 vs. Figure 5).
Sato does not expressly disclose in the mounting and dismounting mechanism, the annular member (37) is mounted to an end portion of a boot configured to close an opening of the outer joint member (30).
Cleveland teaches in a mounting and dismounting mechanism, an annular member (88) is mounted to an end portion of a boot (20) configured to close an opening of an outer joint member (not shown; inherently attached to inner joint member 2). Cleveland teaches this structure protects the assembly of the inner and outer joint member from contact with other structures (see column 3, line 62, through column 4, line 7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the constant velocity universal joint of Sato such that in the mounting and dismounting mechanism, the annular member is mounted to an end portion of a boot configured to close an opening of the outer joint member, as taught in Cleveland, in order to protect the assembly of the inner and outer joint member from contact with other structures.
Regarding claim 4, Sato teaches in the mounting and dismounting mechanism (21), an annular recessed groove (35a) is formed in an outer peripheral surface of the power transmission shaft (23) so that the recessed groove of the power transmission shaft and the fixing member (41) in the tubular member (36) are allowed to be coupled to and separated from each other (see Figure 4 vs. Figure 5).
Regarding claim 5, Sato teaches in the mounting and dismounting mechanism (21), through holes (36a) are formed at a plurality of positions of the tubular member in the circumferential direction so as to be opened to inner peripheries and outer peripheries of the tubular member (see Figure 8), and the fixing member (41) having a spherical shape is arranged in each of the through holes so that the fixing member is allowed to freely protrude and retreat with respect to an opening on an inner peripheral side and an opening on an outer peripheral side of the each of the through holes (see Figure 4 vs. Figure 5, and Figure 8).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cermak discloses, and the combination of Sato and Cleveland teaches the constant velocity universal joint according to claim 1, but each fail to disclose/teach in the mounting and dismounting mechanism, a locking groove is formed at any one of an end portion of the inner joint member and an end portion of the tubular member, and a locking claw is formed on another one of the end portion of the inner joint member and the end portion of the tubular member, and wherein the locking claw is fitted to the locking groove so that the inner joint member and the tubular member are coupled to each other.
The prior art fails to fairly show or suggest a modification to either of Sato and Cermak such that in the mounting and dismounting mechanism, a locking groove is formed at any one of an end portion of the inner joint member and an end portion of the tubular member, and a locking claw is formed on another one of the end portion of the inner joint member and the end portion of the tubular member, and wherein the locking claw is fitted to the locking groove so that the inner joint member and the tubular member are coupled to each other.

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
On pages 5 and 6, Applicant asserts the annular member (29) of Cermak is not mounted to an end portion of the boot (24) as required by claim 1. In supporting this assertion, Applicant notes the rotation of the annular member in order to threadedly secure it to tubular member (20) would destroy the boot if the annular member were mounted to the boot. The Examiner respectfully disagrees and notes it appears Applicant is interpreting the term “mounted” as meaning --rotationally fixed--. It is noted that the features upon which applicant relies (i.e., the annular member and boot being rotationally fixed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner notes the annular member is mounted to the boot in that the annular member and boot are in axially contact (see Figure 1). Further, the annular member and boot are mounted to one another in that each is fixedly secured to the inner joint member (6), where the annular member is threaded to the inner joint member via a threaded connection at the tubular member, while the boot is axially secured between an end of the annular member and an axial face of the inner joint member (see Figure 1). Further still, claim 1 simply requires this mounting be “configured to close an opening of the outer joint member”, which, as a result of the aforementioned clamping of the boot between the annular member and inner joint member, is provided for in Cermak.
On pages 6 and 7, Applicant asserts the annular member (37 of Sato; 88 of Cleveland) of the combination of Sato and Cleveland is not mounted to an end portion of the boot (20 of Cleveland). In supporting this assertion, Applicant notes a gap is present between the end of the boot and the annular member of Cleveland. As noted above regarding Applicant’s arguments to Cermak, claim 1 simply requires this mounting be “configured to close an opening of the outer joint member”. As such, the boot (20) of Cleveland closes various openings as shown in Figure 1. Further, the boot is mounted to the annular member (88) via its connection to the inner joint member (2) via a connecting portion (28). Further still, an axial end portion (26) is mounted within an opening of the annular member, as shown in Figure 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 22, 2022